[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-14264                ELEVENTH CIRCUIT
                                                             APRIL 24, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                D. C. Docket No. 08-00026-CR-1-SLB-PWG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

LEE ANDRE TURNER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (April 24, 2009)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Lee Andre Turner appeals his 48-month sentence for possessing a firearm as

a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Turner argues the district

court failed to identify and explain its specific reasons for sentencing him above

the guidelines range.

      “We review the final sentence imposed by the district court for

reasonableness.” United States v. Agbai, 497 F.3d 1226, 1229 (11th Cir. 2007).

This review is conducted using the “deferential abuse-of-discretion standard,”

regardless of whether the defendant’s sentence is inside or outside of the guideline

sentencing range. Gall v. United States, 128 S. Ct. 586, 591 (2007).

      The district court must impose a sentence that is both procedurally and

substantively reasonable. Id. at 597. Turner does not challenge his sentence’s

substantive reasonableness; rather, he argues the court failed to sufficiently explain

why it imposed the upward variance. A sentence is procedurally unreasonable if

the district court, inter alia, failed to adequately explain its reasoning. Id.

Although a district court must consider the sentencing factors set forth in

§ 3553(a), it is not required to explicitly state it has considered each factor or to

discuss each factor, but should explain why a variance has been imposed. United

States v. Pugh, 515 F.3d 1179, 1191 n.8 (11th Cir. 2008). The § 3553(a) factors a

district court must consider include:



                                            2
             (1) the nature and circumstances of the offense and the
             history and characteristics of the defendant; (2) the need
             to reflect the seriousness of the offense, to promote
             respect for the law, and to provide just punishment for
             the offense; (3) the need for deterrence; (4) the need to
             protect the public; (5) the need to provide the defendant
             with needed educational or vocational training or medical
             care; (6) the kinds of sentences available; (7) the
             Sentencing Guidelines range; (8) pertinent policy
             statements of the Sentencing Commission; (9) the need to
             avoid unwanted sentencing disparities; and (10) the need
             to provide restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing 18 U.S.C.

§ 3553(a)). In explaining its reasons for the sentence, the district court “must

adequately explain the chosen sentence to allow for meaningful appellate review

and to promote the perception of fair sentencing.” Gall, 128 S. Ct. at 597. If the

district court “decides that an outside-Guidelines sentence is warranted, he must

consider the extent of the deviation and ensure that the justification is sufficiently

compelling to support the degree of the variance.” Id.

      At Turner’s sentencing hearing, the court stated it had considered the

§ 3553(a) factors in determining the length of a reasonable sentence. In fact, the

district court went further, explaining that the upper limit of Turner’s guideline

sentencing range was not severe enough to adequately punish Turner’s past

criminal conduct and deter him from committing future crimes. The court noted

the serious nature of Turner’s criminal history, and was particularly concerned

                                            3
about the crimes he committed shortly after serving a prison sentence for first

degree attempted assault and second degree assault. The court’s discussion clearly

indicates it imposed the upward variance based on the nature and circumstances of

Turner’s offense, Turner’s violent history, the need to reflect the seriousness of the

firearm offense and provide just punishment, and the need for deterrence.

Although the district court did not specifically list and discuss each of the

§ 3553(a) factors, it was not required to do so, and the record indicates the court

considered the parties’ arguments as well as the guideline range and the § 3553(a)

factors and explained its reasons for varying upward from the guideline range.

This is all that is required. See Gall, 128 S. Ct. at 597; Pugh, 515 F.3d at 1191 n.8.

Because the district court adequately explained its reasoning, it did not abuse its

discretion in varying upward from Turner’s guideline sentencing range.

Accordingly, we affirm Turner’s sentence.

      AFFIRMED.




                                           4